DETAILED ACTION
This office action is a response to a communication made on 05/25/2021.
Claims 1, 7 and 14 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant: Applicant's arguments, see remarks on page 7-12, filed 05/25/2021, applicant argues that, “The amended independent claims clarify that the third communication channel is separate from the first communication channel and the second communication channel. As discussed above, the Applicant submits that none of Shetty, Chang, and Rahardjo, alone or in combination, teach or suggest this subject matter in the amended independent claims.”
Examiner: Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Shetty teaches one of the chassis 101 may be nominated as the “lead” chassis (i.e. master i/o module) 101 which may serve as a user's single point of management of system 100, see ¶0029.  Also Chang teaches the virtual chassis manager module 400 also interfaces with the VLAN Manager Application module 410, and the VCM 400 may request VLAN Manager to configure a VFL member port as a member of the control VLAN in order to allow the set-up of an inter-process communication channel (i.e. third communication channel) between the network nodes 110 in the virtual chassis system 100, see ¶0068.
However, Shetty in view of Chang remain silent on perform validation operations with the master I/O module via the communication channel that is separate from the first communication 
Rahardjo teaches perform validation operations with the master I/O module via the communication channel that is separate from the first communication channel and the second communication channel such that the first management service may securely access the network management domain via the master I/O module because one or more other information handling systems via an in-band management network, wherein in band is first communication channel, see¶0024, cryptoprocessor 116 may serve as a cross-domain resource accessible to a domain of host system 98 (e.g., via PCH 110) and a domain management controller 112 (i.e. management service), and may serve as a secure bridge between the two domains…management of a host system-owned cryptoprocessor via a side-band (i.e. wherein side band is a communication channel or third communication channel)  interface of management controller 112, see ¶0033, such trusted secured channel (i.e. second channel) may be authenticated by a measurement, such as by a verification of data in PCR 202 associated with host system 98 and/or management controller 112. For example, data in shared secure memory 204 may be accessible only when both a PCR associated with BIOS 105 (e.g., BIOS hash_extend) and a PCR associated with management controller 112 (e.g., BMC hash_extend) match a value used during a sealing process of shared secure memory 204, see ¶0034, management controller 112 may be able to perform secure monitoring of host system 98, such as reading measurements in PCR 302 associated with host system 98 (e.g., Boot Guard PCR measurement or other measurements, see ¶0035.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty’s system with perform validation operations with the master I/O module via the communication channel of Rahardjo, in order to allow the exchange of secure 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 2018/0255020), hereinafter “Shetty” in view of Chang et al. (US 2013/0064102), hereinafter “Chang”, and further in view of Rahardjo et al. (US 2018/0053004), hereinafter “Rahardjo”.

With respect to claim 1, Shetty discloses a secured network management domain access system, comprising:
a first chassis housing (¶0029, i.e. each chassis 101 has detected the presence of other chassis 101, and one of the chassis 101 may be nominated as the “lead” chassis 101, wherein lead chassis would be the first chassis housing):
 wherein the at least one I/O module includes a master I/O module (¶0029, i.e. one of the chassis 101 may be nominated as the “lead” chassis (i.e. master i/o module) 101 which may serve as a user's single point of management of system 100); and


Shetty teaches a first management service (¶0020, i.e. controller 112 include a management service as first management service) that is coupled to the controller via a second communication channel (¶0020, i.e. controller 112 are communicated via a management channel as second communication channel), Shetty also teaches communications to and from chassis management controller 112 are communicated via a management channel physically isolated from an “in-band” communication channel of chassis 101 for which non-management communication may take place, wherein in-band communication channel is the first communication channel, see ¶0020. However, Shetty remain silent on wherein the first management module includes: a first management service that is coupled to the enclosure controller via a second communication channel and to each of the at least one I/O module via a third communication channel, and perform validation via third communication channel.

Chang discloses wherein the first management module includes: 
a first management service (¶0068, i.e. virtual chassis functionality Service (i.e. management service))  that is coupled to a enclosure controller (¶0067, i.e. a processing module 266 is enclosure controller) via a second communication channel and to each of the at least one I/O module via a third communication channel (¶0067-¶0068, i.e. Element and network management Control protocol state machines interface to the virtual chassis functionality Service (i.e. management service) interfaces with other software Coordination of the virtual chassis components, and the VCM 400 may request VLAN Manager to configure a VFL member port as a member of the control VLAN in order to allow the set-up 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty’s system with a first management service that is coupled to the enclosure controller via a second communication channel and to each of the at least one I/O module via a third communication channel, and perform validation via third communication channel of Chang, in order to management service to be modified and to perform communication with the enclosure controller through a third communication channel (Chang).

Shetty teaches one of the chassis 101 may be nominated as the “lead” chassis (i.e. master i/o module) 101 which may serve as a user's single point of management of system 100, see ¶0029.  Also Chang teaches the virtual chassis manager module 400 also interfaces with the VLAN Manager Application module 410, and the VCM 400 may request VLAN Manager to configure a VFL member port as a member of the control VLAN in order to allow the set-up of an inter-process communication channel (i.e. third communication channel) between the network nodes 110 in the virtual chassis system 100, see ¶0068. However, Shetty in view of Chang remain silent on at least one Input/Output (I/O) module that is configured to provide a network management domain, wherein the first management 

Rahardjo discloses at least one Input/Output (I/O) module that is configured to provide a network management domain (¶0033, i.e. management controller 112 domain is a network management domain)
wherein the first management module includes: the enclosure controller (¶0019, crytoprocessor is an enclosure controller) that is coupled to each of the at least one I/O module via a first communication channel (¶0024, i.e. one or more other information handling systems via an in-band management network, wherein in band is first communication channel, ¶0031, i.e.  PCH 110 may be coupled to cryptoprocessor 116 in the manner defined by the specification via an LPC or SPI bus, while otherwise unused input/output pins of cryptoprocessor 116 may be used as the interface port for management controller 112), 
retrieve master I/O module secured access information from the master I/O module via the first communication channel (¶0024, i.e. one or more other information handling systems via an in-band management network, wherein in band is first communication channel, ¶0028, i.e. processor 113 may be communicatively coupled to processor 103. Such coupling may be via a Universal Serial Bus (USB), System Management Bus (SMBus), and/or one or more other communications channels, ¶0031, i.e. 
wherein the first management service is configured to:
retrieve the master I/O module secured access information from the enclosure controller via the second communication channel (¶0033-¶0034, i.e. cryptoprocessor 116 may serve as a cross-domain resource accessible to a domain of host system 98 (e.g., via PCH 110) and a domain management controller 112 (i.e. management service), and may serve as a secure bridge between the two domains, and a trusted secure channel (i.e. second channel)  may be formed between host system 98 and management controller 112 via cryptoprocessor 116A (i.e. enclosure controller) allowing for the exchange of secure information between host system 98 and management controller);
perform validation operations with the master I/O module via the communication channel that is separate from the first communication channel and the second communication channel such that the first management service may securely access the network management domain via the master I/O module (¶0024, i.e. one or more other information handling systems via an in-band management network, wherein in band is first communication channel, ¶0033, i.e. cryptoprocessor 116 may serve as a cross-domain resource accessible to a domain of host system 98 (e.g., via PCH 110) and a domain management controller 112 (i.e. management service), and may serve as a secure bridge between the two domains…management of a host system-owned cryptoprocessor via a side-band (i.e. wherein side band is a communication channel or third communication channel)  interface of management controller 112, ¶0034, i.e. such trusted secured channel (i.e. second channel) may be authenticated by a measurement, such as by a verification of data in PCR 202 associated with host system 98 and/or management controller 112. For example, data in shared secure memory 204 may be accessible only 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty’s system with retrieve the master I/O module secured access information from the enclosure controller via the second communication channel and perform validation operations with the master I/O module via the communication channel of Rahardjo, in order to allow the exchange of secure information between host system and management controller, such trusted secured channel may be authenticated by a measurement, such as by a verification of data in PCR  associated with host system and/or management controller and serve as a secure bridge between the two domains wherein security information authorizes to securely access management domain (Rahardjo)

With respect to claims 2, 8 and 15, Shetty in view of Chang, and further in view of Rahardjo discloses the system of claim 1, wherein the first communication channel is provided via a secure hardware bus communication channel (Shetty, ¶0013, i.e. The information handling system may also include one or more buses operable to transmit communication between the various hardware components, see ¶0020).

With respect to claims 3, 9 and 16, Shetty in view of Chang, and further in view of Rahardjo discloses the system of claim 1, wherein the second communication channel is provided via an Open 

With respect to claims 4, 10 and 17, Shetty in view of Chang, and further in view of Rahardjo discloses the system of claim 1, wherein the third communication channel is provided via a management Virtual Local Area Network (VLAN) (Chang, ¶0068, i.e. The virtual chassis manager module 400 also interfaces with the VLAN Manager Application module 410, and the VCM 400 may request VLAN Manager to configure a VFL member port as a member of the control VLAN in order to allow the set-up of an inter-process communication channel between the network nodes 110 in the virtual chassis system 100).


With respect to claims 5, 11 and 18, Shetty in view of Chang, and further in view of Rahardjo discloses the system of claim 1, wherein the master I/O module is configured to:
broadcast an announcement that includes master I/O module metadata (Shetty, ¶0028, i.e. the advertisement (i.e. an announcement) originates (e.g., which information a chassis management controller 112 may obtain from its metadata 118)., and wherein the first management service is configured to: receive the announcement (Shetty, ¶0028, i.e. such advertisement may include information regarding the identity of the chassis 101 and/or chassis management controller 112); and


With respect to claims 6, 13 and 20, Shetty in view of Chang, and further in view of Rahardjo discloses the system of claim 1, wherein the first management service is configured to:
provide the master I/O module secured access information to a second management service included in second management module that is housed in a second chassis that is different than the first chassis (Shetty, ¶0030, i.e. the nominated lead chassis 101 may be able to initiate the handshake registration process by communicating a message to a client chassis 101. As used herein, a “client chassis” refers to a chassis 101 not nominated as the lead chassis 101, Chang, ¶0068, i.e. the VCM 400 may request VLAN Manager to configure a VFL member port as a member of the control VLAN in order to allow the set-up of an inter-process communication channel between the network nodes 110 in the virtual chassis system 100), wherein the second management service is configured to:
receive the master I/O module secured access information from the first management service (Shetty, ¶0030, i.e. the client chassis 101 may provide an access token to the lead chassis 101 that may be used for subsequent communications. Accordingly, a secure handshake may take place based on factory-installed certificates within the respective chassis 101); and
perform validation operations with the master I/O module such that the second management service may securely access the network management domain via the master I/O module (Chang, ¶0072, i.e. providing a command line interface (CLI) for the element manager module 406 and controls access to status or image files of system of the network node 110. During virtual chassis mode, the chassis supervisor module 420 controls boot sequence, controls software reloads and ISSUs and 

For claim 7, it is a IHS system claim corresponding to the secured network management domain access system of claim 1. Therefore claim 6 is rejected under the same ground as claim 1. 

With respect to claim 12, Shetty in view of Chang, and further in view of Rahardjo discloses the IHS of claim 7, further comprising:
a first chassis that houses the first management module (Shetty, see Fig. 1).

For claim 14, it is a method claim corresponding to the secured network management domain access system of claim 1. Therefore claim 6 is rejected under the same ground as claim 1. 

With respect to claim 19, Shetty in view of Chang, and further in view of Rahardjo discloses the method of claim 14, wherein the first management service, the enclosure controller, and the at least one I/O module are housed in a first chassis (Shetty, see Fig, 1, ¶0020, chassis management controller 112 may include a management services module, wherein management service module is a first management service, Chang, ¶0045).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458